      Case 1:16-cv-00815-JFB-SCY Document 173 Filed 01/27/20 Page 1 of 17




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

APPLIED CAPITAL, INC.,

        Plaintiff,
                                                                No. 1:16-cv-815-JFB-SCY
v.

THE ADT CORPORATION and ADT
LLC,

        Defendants.


             APPLIED CAPITAL, INC.’S SECOND AMENDED COMPLAINT
                         FOR PATENT INFRINGEMENT

        1.      Applied Capital, Inc. (“Plaintiff”) files this Second Amended Complaint for Patent

Infringement against The ADT Corporation and ADT LLC (collectively “ADT”), and makes the

allegations and contentions set forth in ¶¶ 2 et seq. herein. It is the intent of this pleading to (a) align

the live factual allegations with the more detailed factual allegations set forth in Plaintiff’s

response (Dkt. 132) to, and the Court’s memorandum order (Dkt. 145) denying, ADT’s motion

(Dkt. 123) for summary judgment of patent invalidity under 35 U.S.C. § 101; (b) reflect the

parties’ pre-Markman understanding that Plaintiff is not accusing “ADT Go” of infringement; (c)

narrow and set forth the specific patent claims to be asserted at trial against ADT, consistent with

Plaintiff’s Preliminary Infringement Contentions, its opening expert report on infringement, and

in view of the Court’s claim construction order (Dkt. 146); (d) set forth more detailed factual

allegations concerning Plaintiff’s exclusive ownership of the asserted patents resulting from its

purchase of such assets through a foreclosure sale in or around July 2014; and (e) reflect that

Plaintiff will seek damages of no less than $41,595,397 at trial.



                                                     1
     Case 1:16-cv-00815-JFB-SCY Document 173 Filed 01/27/20 Page 2 of 17




                                            THE PARTIES

       2.      Plaintiff is a New Mexico corporation with its principal place of business at 1508

Plaza Encantada NW, Albuquerque, New Mexico 87107. Since on or about July 29, 2014, Plaintiff

has been the assignee and exclusive owner of patents covering inventions by Rodney Fox,

including U.S. Patent Nos. 8,378,817 (“the ’817 patent”) and 9,728,082 (“the ’082 patent”), each

of which is titled “Premises Monitoring System.” The ’817 and ’082 patents are attached hereto

as Exhibit B and Exhibit C, respectively.

       3.      The ADT Corporation (now The ADT Security Corporation) and ADT LLC

provide customers with an interactive security and home automation service called ADT Pulse®,

which, upon the addition of the Home View feature, Plaintiff contends embodies and practices

certain claims of the asserted patents. Though formed under Delaware law, ADT maintains a

physical place of business at 3810 Rutledge Rd NE, Suite A, Albuquerque, New Mexico 87109

and is registered to conduct business in the state. ADT also maintains and operates servers in the

United States that maintain and execute computer code capable of and programmed to notify

customers of real-time conditions in their homes using the Home View feature.

                                     JURISDICTION AND VENUE

       4.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a) because this action arises under the patent laws of the United States, 35 U.S.C. §§ 1 et seq.

       5.      This Court has personal jurisdiction over ADT because (a) ADT admits it is subject

to this Court’s personal jurisdiction at least for purposes of this action (Dkt. 81 ¶¶ 5-6); (b) ADT

waived its right to challenge personal jurisdiction by failing to raise a lack of personal jurisdiction

defense in either of its answers; and because, directly or through intermediaries, (c) ADT has



                                                  2
     Case 1:16-cv-00815-JFB-SCY Document 173 Filed 01/27/20 Page 3 of 17




committed acts within the District giving rise to this action and/or has established minimum

contacts with the District such that the exercise of jurisdiction comports with due process.

       6.      This Court has venue over ADT because ADT maintains a physical location in this

District, admits that venue is proper (Dkt. 81 ¶ 8), and further, has waived any objection it had to

venue through its litigation conduct. Over the course of almost two years of litigation, ADT has

participated in in-person discovery and claim construction hearings with the Court; filed a motion

for summary judgment and obtained a ruling thereon; participated in telephonic hearings with the

Court; served invalidity contentions; conducted claim construction discovery; filed claim

construction briefs; entered agreed scheduling and protective orders with Plaintiff; conducted

merits discovery concerning alleged infringement of the asserted patents; and moved the Court on

several occasions to allow their out-of-state counsel to appear pro hac vice. ADT thereby has

waived any objection it had to venue. United States v. Ziegler Bolt & Parts Co., 111 F.3d 878, 882

(Fed. Cir. 1997) (“A defendant may waive such affirmative defenses by actively litigating the suit,

even where the defenses are properly included in the defendant’s answer.”); Koninklijke Philips

N.V. v. ASUSTek Comput. Inc., No. 1:15-cv-1125-GMS, 2017 WL 3055517, at *3 (D. Del. July

19, 2017) (finding that defendants’ conduct waived any venue defense where they “(1) participated

in a scheduling conference; (2) conducted discovery; (3) entered into a stipulation and protective

order with the plaintiff; and (4) moved the court to allow their out of state counsel to appear pro

hac vice”).

                                            STANDING

       7.      Plaintiff is and has been the exclusive owner of all right, title, and interest in the

asserted patents since on or about July 29, 2014 when Plaintiff acquired through a foreclosure sale


                                                 3
     Case 1:16-cv-00815-JFB-SCY Document 173 Filed 01/27/20 Page 4 of 17




U.S. Patent Application No. 12/695,373 (“the ’373 Application”), which issued as the ’817 patent,

and its continuation, U.S. Patent Application No. 13/767,580 (“the ’580 Application”), which

issued as the ’082 patent. On or about February 1, 2011, in order to secure financing for his

business endeavors, Mr. Fox granted Plaintiff a security interest in all of his then-owned and later

acquired property. In or around June 2014, after Mr. Fox’s business defaulted on debt payment

obligations, Plaintiff foreclosed on the collateral and proceeded with a public foreclosure sale as

provided under Article 9 of the Uniform Commercial Code. On or about July 29, 2014, Plaintiff

purchased the collateral as the only bid received during the public sale. As a result of the

foreclosure sale, Plaintiff acquired by operation of law all right, title, and interest in the ’373

Application (which had already issued as the ’817 patent) and the ’580 Application (which issued

later as the ’082 patent). Plaintiff has owned the ’817 and ’082 patents continuously throughout

the course of this lawsuit.

                                  THE ’817 AND ’082 PATENTS

       8.      The ’817 patent and the ’082 patent, titled “Premises Monitoring System,” share a

disclosure (hereafter “Common Specification”), which fully incorporates and claims priority to

two provisional applications (Nos. 61/147,948 and 61/228,044) filed with the USPTO on

January 28 and July 23, 2009, respectively. The ’817 patent issued on February 19, 2013 and the

’082 patent issued August 8, 2017. The ’817 patent has one independent method claim (claim 1)

and the ’082 patent has two independent system claims (claims 1, 17).

       9.      The patents are directed to improving notification capabilities of conventional

security systems by providing users of such systems with dynamic, interactive, event-based,

electronic visual layout of their building, home, or premises. The technological requirements of


                                                 4
     Case 1:16-cv-00815-JFB-SCY Document 173 Filed 01/27/20 Page 5 of 17




the visual layout are made explicit in the independent claims, all of which require retrieving visual

layout data containing the following three elements based on an event: (1) “superimposed visual

indicators” (i.e., iconic representations of devices in their current state on a map or floor plan);

(2) “vector-based graphical images” (i.e., data for rendering images using one or more vectors);

and (3) “hierarchically organized graphical images” (i.e., image elements arranged so they are

accessible through one another). Each independent claim also requires determining a

communication channel based on the event and sending the visual layout data using that

communication channel. Among other things, the dependent claims add limitations concerning the

types of events, the types of additional information included in the site information, sending site

information without operator intervention, among other things.

       10.     With minor wording variations, independent claim 1 of the ’817 patent and

independent claims 1 and 17 of the ’082 patent each recite: “receiving one or more signals

containing a device identifier and a device condition from one or more remote alarm monitoring

systems, retrieving enhanced information based on the device identifier and the device condition,

determining one or more communication methods and communication destinations based on the

device identifier and the device condition, and dispatching the enhanced information to the one or

more communication destinations using the one or more communication methods, wherein the

enhanced information based on the device identifier and the device condition comprises images

based on the device identifier and the device condition, the images comprising all of the members

selected from the group consisting of superimposed visual indicators, hierarchically organized

graphical images, and vector-based graphical images.” Claim 2 of each patent adds the following

limitation: “receiving one or more signals containing a device identifier for a smoke detector, a


                                                 5
     Case 1:16-cv-00815-JFB-SCY Document 173 Filed 01/27/20 Page 6 of 17




pull station, a security detector, a carbon monoxide detector, and a check-in monitor from one or

more remote alarm monitoring systems.” Claim 3 of each patent adds the following limitation:

“receiving one or more signals containing a device condition of normal, fault, and supervisory

from one or more remote alarm monitoring systems.” Claim 6 of each patent adds the following

limitation: “retrieving enhanced information including one or more communication links based on

the device identifier and the device condition.” Claim 7 of each patent adds the following

limitation: “retrieving enhanced information including one or more communication links

organized on one or more graphical images based on the device identifier and the device

condition.” Claim 8 of each patent adds the following limitation: “retrieving enhanced information

including written information based on the device identifier and the device condition.” Claim 9 of

each patent adds the following limitation: “retrieving enhanced information including date/time

information, account information, premises information, device information, condition

information, support information, contact information, linked information, and instructional

information based on the device identifier and the device condition.” Claim 12 of each patent adds

the following limitation: “determining one or more device communication destinations of a

personal computer, a phone, a mobile device, a display, and a custom device based on the device

identifier and the device condition.” Claim 14 of each patent adds the following limitation:

“dispatching the enhanced information automatically without requiring operator intervention to

the one or more communication destinations using the one or more communication methods.”

       11.     Each and every claim of the ’817 and ’082 patents is valid and enforceable and

enjoys a statutory presumption of validity separate, apart, and in addition to the statutory

presumption of validity enjoyed by every other of its claims. ’817 patent claims 1, 2, 3, 6, 7, 8, 9,


                                                 6
     Case 1:16-cv-00815-JFB-SCY Document 173 Filed 01/27/20 Page 7 of 17




12 and 14 and ’082 patent claims 1, 2, 3, 6, 7, 8, 9, 12, 14, and 17 are valid and enforceable, and

each enjoys a statutory presumption of validity separate, apart, and in addition to the statutory

presumption of validity enjoyed by every other of its claims. 35 U.S.C. § 282. As set forth in its

December 11, 2012 Notice of Allowance concerning the ’817 patent, the USPTO found that

“[n]one of the prior art of record, either taken by itself or in any combination, would have

anticipated or made obvious the invention of the present application at or before the time it was

filed.” In early 2018, the PTAB declined to institute ADT’s inter partes review petition seeking to

challenge the validity of the ’817 patent claims under 35 U.S.C. § 103. The PTAB also rejected

ADT’s request for rehearing on the issue. And on August 7, 2019, this Court denied (Dkt. 145)

ADT’s motion for summary judgment of patent invalidity under 35 U.S.C. § 101 (Dkt. 123).

                              THE ACCUSED ADT PULSE® SERVICE

       12.     ADT Pulse® is an interactive security and home automation service that allows

customers to view and remotely control electronic devices in their home via an ordinary user

interface implemented using lists, tiles, and dropdowns, or, alternatively, via the Home View

feature: an electronic floor plan for a view of your home and controlling your home. The Home

View feature was first offered by ADT in or around June 2012.

       13.     An installation of the ADT Pulse® service makes use of the following core

components: (a) a security panel and/or gateway; (b) one or more customer premises devices such

as life safety related sensors (e.g., motion, contact, fire, smoke, glass break sensors), image capture

devices (e.g., digital or video cameras), and life style related devices configured to adjust at least

one premises setting such as lighting, temperature, or door lock, among other things; (c) one or

more user interface devices (e.g., computer, mobile phone, tablet) allowing a user to interface with


                                                  7
        Case 1:16-cv-00815-JFB-SCY Document 173 Filed 01/27/20 Page 8 of 17




the gateway; (d) one or more clients such as the Pulse® web portal and mobile applications; (e) a

database; and (f) backend server components communicating with the database, client

applications, and the gateway or security panel.

         14.     Since the introduction of the Home View feature, iControl’s Connect platform and

other software developed by iControl Networks, Inc. has been used to implement the database,

backend, and client application components of ADT Pulse® (including the Home View feature),

except that (a) in or around 2013 to 2016, software developed by Essentel Inc. and/or ADT itself

was used to implement certain middleware server and mobile application features, 1 and (b) since

in or around 2017, software developed by ADT has been used to implement certain mobile

application features. Connect provides a custom, on-premise interactive security and home

automation platform for ADT Pulse®.

         15.     Although ADT is charged a monthly per subscriber fee for use of the Connect

platform, the software used to implement ADT Pulse® is and has been deployed and operated by

ADT in its own network operations center(s). This deployment scheme requires ADT to purchase

its own server capacity, network operations bandwidth and cellular services, and to directly

manage elements of support and other business management services.

         16.     On or about May 31, 2012, ADT issued a news release announcing the Home View

feature and described how it works: “Once a customer sets up Home View via their personal ADT

Pulse sign-in page, they can view color-coded icons of their security devices, lights, thermostats

and cameras. By clicking on the icons, customers can easily control their home’s lighting, climate

and many small appliances. And if they have cameras, customers can quickly view real-time video


1
    See https://www.linkedin.com/in/frank-chu-ba45ab/ (last visited November 7, 2019).

                                                   8
      Case 1:16-cv-00815-JFB-SCY Document 173 Filed 01/27/20 Page 9 of 17




by simply clicking the video icons.” In or around the same time, ADT published a Home View

video demonstration at the following link: www.ADTPulse.com/Home-View.

        17.     In or around June 2012, ADT made the following statements concerning the Home

View feature through its then-group director of product management Steve Shapiro: (a) “[a]s far

as I know, we’re the first security company offering home automation and control to offer the

Home View feature: an electronic floor plan for a view of your home and controlling your home”;

(b) “we put our heads together with customer feedback and said, ‘Why not just have a visual view

of your whole home as you connect to ADT Pulse?’ You log in and if you want [you] have one

view of your house and you can see everything”; (c) “you look at the floor plan of your house

[using your computer or Web-enabled mobile device], and, for example, if your door is open, the

little indicator is different than if the door is closed. If the light is on, it sort of lights up, and the

thermostat shows the temperature. So you no longer have to scroll through lists—it’s a snapshot”;

and (d) “[t]his is one of those things where you don’t have to spend time training a customer. It’s

very self-evident as soon as they see a demonstration. They go, ‘Oh, I could see my own house

being this way. How simple it is to use.’”

        18.     In other words, once a Pulse® customer sets up Home View, they can quickly view

and remotely monitor and interact with their ADT Pulse® devices via iPhones, iPads, etc. They

can view color-coded icons of their security devices, lights, thermostats and cameras. The

appearance of these icons is updated in real-time in the Home View interface when the state of the

devices they represent change. Further, by clicking on the icons, customers can easily control their

home’s lighting, climate and many small appliances. And if they have cameras, customers can

quickly view real time video by simply clicking the video icons.


                                                    9
     Case 1:16-cv-00815-JFB-SCY Document 173 Filed 01/27/20 Page 10 of 17




                    COUNT I (INFRINGEMENT OF U.S. PATENT NO. 8,378,817)

       19.     Plaintiff repeats and re-alleges each and every allegation of the prior paragraphs as

though set forth fully herein.

       20.     As set forth in row (1) of Exhibit A attached hereto, the ADT Pulse® service

practices claims 1, 2, 3, 6, 7, 8, 9, 12, and 14 of the ’817 patent. The ADT Pulse® service practices

claim 1 of the ’817 patent because it does [a] receive events (identifying devices and their changed

states) from a gateway of a customer site (remote alarm monitoring system); [b] determine at least

one user interface device (communication destination) and active session and/or similar or related

technology (communication method) to be notified of the event; [c] retrieve the claimed set of

information including visual layout data for the Home View feature (images) based on the event,

where the visual layout data defines images [i] depicting devices in their changed states on a

floorplan of the premises (superimposed visual indicators) using one or more vectors (vector-based

graphical images) and [ii] organized to link to additional graphics from, or for controlling or

visualizing, such devices in their changed states (hierarchically organized graphical images); and

[d] dispatch the claimed set of information to the user interface device using the active session

and/or similar or related technology. ADT Pulse® practices claim 2 of the ’817 patent because it

can and does receive, via a gateway, signals containing a device identifier for a smoke detector or

carbon monoxide detector. ADT Pulse® practices claim 3 of the ’817 patent because it can and

does receive, via a gateway, signals containing a Boolean device condition of normal (e.g., 0) and

fault (e.g., 1). ADT Pulse® practices claims 6 and 7 of the ’817 patent because it can and does

retrieve the claimed set of information including communication link organized around visual

indicators, such that clicking a visual indicator leads to establishing of a communication link with


                                                 10
     Case 1:16-cv-00815-JFB-SCY Document 173 Filed 01/27/20 Page 11 of 17




the device the visual indicator represents. The ADT Pulse® service practices claim 8 and 9 of the

’817 patent because it does retrieve the claimed set of information including displayable raw text

based on the event (e.g., “Door Open,” “Door Closed,” or “58°”). The ADT Pulse® service

practices claim 12 of the ’817 patent because the user interface device can be a personal computer,

a smartphone, or a tablet. The ADT Pulse® service practices claim 14 of the ’817 patent because

it does dispatch the claimed set of information automatically without requiring operator

intervention after an active user session is established.

       21.     Plaintiff adopts, and incorporates by reference, as if fully stated herein, the claim

chart attached hereto as Exhibit A. The claim chart describes and demonstrates how the ADT

Pulse® service practices claims 1, 2, 3, 6, 7, 8, 9, 12, and 14 of the ’817 patent.

       22.     ADT has directly infringed and continues to directly infringe claims 1, 2, 3, 6, 7, 8,

9, 12, and 14 of the ’817 patent by deploying the ADT Pulse® service on servers in its network

operations centers in the United States and then operating the system, thereby performing the

claimed steps, to allow consumers to view, receive notification about, and remotely control devices

in their home via the electronic Home View map.

       23.     ADT’s infringement of the ’817 patent has and continues to be willful. ADT has

known of the ’817 patent since on or about April 15, 2015 when James M. Scott, President of

Applied Capital, Inc., discussed the patent with Raymond North who at the time was ADT’s

director of platform services, and provided Mr. North with a two-page summary of the invention.

The two-page summary indicated “[t]he patent is available for sale or license” and explicitly

identified the invention’s unique features including use of “hierarchically organized, vector-based

graphics (e.g., floor plans and other graphics showing device locations and status)” . . . allow[ing]


                                                  11
     Case 1:16-cv-00815-JFB-SCY Document 173 Filed 01/27/20 Page 12 of 17




the user to click on the devices graphically depicted and other graphical elements to control the

devices and access additional information and equipment.”

       24.     Over the next month, Mr. Scott corresponded with Mr. North concerning ADT’s

potential interest in the patent, and about the same time, ADT (a) was, on information and belief,

in the midst of a dispute with iControl over use of the Home View feature; (b) was, on information

and belief, in the process of attempting to develop its own hierarchically-organized, vector-based

graphical Home View-like feature (potentially with assistance from Essentel Inc.); and (c) was, in

fact, actively seeking patent protection for a “security system using a visual floor plan” rendered

from visual layout data containing, e.g., “type of premises devices, location, e.g., global position

system coordinates, XYZ coordinates, etc.” Nonetheless, on May 22, 2015, ADT declined to buy

or license the patent, stating “We had this reviewed internally and given the other IP in this area,

we are going to decline either licensing or acquiring this patent at this time.”

       25.     Thus, on information and belief, ADT was well-aware of the applicability of the

’817 patent and its claims to the ADT Pulse® service but decided to infringe anyway. On

information and belief, ADT either compared the ’817 patent claims to the ADT Pulse® service

and determined infringement was likely, or deliberately chose not to compare the ’817 patent

claims to the ADT Pulse® service out of fear that infringement was likely. Either way, without

authorization, ADT simply continued to infringe the ’817 patent as set forth in ¶¶ 19-22 herein.

       26.     ADT’s actions during the course of this lawsuit further show ADT’s intent to

willfully infringe the ’817 patent. For example, almost three years into this lawsuit, in April 2019,

ADT filed a borderline frivolous motion for summary judgment challenging the patent eligibility

of the ’817 patent invention under 35 U.S.C. § 101, despite arguing to the USPTO in December


                                                 12
     Case 1:16-cv-00815-JFB-SCY Document 173 Filed 01/27/20 Page 13 of 17




2016 that its own purported invention of a security system using a visual floor plan was patent

eligible. Further, ADT made plans to delay resolution of this case for as many years as possible by

surreptitiously interjecting itself into a state court contract dispute between Mr. Fox and Plaintiff.

The correspondence shows that ADT intended to delay resolution of this case for another five

years by silently bankrolling activities in the state court contract dispute to Plaintiff’s detriment.

Such egregious conduct evidences willfulness.

       27.     As a result of ADT’s willful, direct infringement of the ’817 patent, Plaintiff has

been damaged, and ADT’s continued acts of willful, direct infringement have caused and will

continue to cause damage to Plaintiff. Under 35 U.S.C. § 284, Plaintiff is therefore entitled to

recover from ADT damages in an amount to be determined at trial and no less than $41,595,397.

                   COUNT II (INFRINGEMENT OF U.S. PATENT NO. 9,728,082)

       28.     Plaintiff repeats and re-alleges each and every allegation of the prior paragraphs as

though set forth fully herein.

       29.     As set forth in row (2) of Exhibit A attached hereto, the ADT Pulse® service

practices claims 1, 2, 3, 6, 7, 8, 9, 12, 14, and 17 of the ’082 patent. The ADT Pulse® service

embodies claims 1 and 17 of the ’817 patent because it is a system programmed to [a] receive

events (identifying devices and their changed states) from a gateway of a customer site (remote

alarm monitoring system); [b] determine at least one user interface device (communication

destination) and active session and/or similar or related technology (communication method) to be

notified of the event; [c] retrieve the claimed set of information including visual layout data for

the Home View feature (images) based on the event, where the visual layout data defines images

[i] depicting devices in their changed states on a floorplan of the premises (superimposed visual


                                                 13
     Case 1:16-cv-00815-JFB-SCY Document 173 Filed 01/27/20 Page 14 of 17




indicators) using one or more vectors (vector-based graphical images) and [ii] organized to link to

additional graphics from, or for controlling or visualizing, such devices in their changed states

(hierarchically organized graphical images); and [d] dispatch the claimed set of information to the

user interface device using the active session and/or similar or related technology. ADT Pulse®

practices claim 2 of the ’082 patent because it can and does receive, via a gateway, signals

containing a device identifier for a smoke detector or carbon monoxide detector. ADT Pulse®

practices claim 3 of the ’082 patent because it can and does receive, via a gateway, signals

containing a Boolean device conditions of normal (e.g., 0) and fault (e.g., 1). ADT Pulse®

practices claims 6 and 7 of the ’082 patent because it can and does retrieve the claimed set of

information including communication link organized around visual indicators, such that clicking

a visual indicator leads to establishing of a communication link with the device the visual indicator

represents. The ADT Pulse® service practices claim 8 and 9 of the ’082 patent because it is a

system programmed to retrieve the claimed set of information including displayable raw text based

on the event (e.g., “Door Open,” “Door Closed,” or “58°”). The ADT Pulse® service practices

claim 12 of the ’082 patent because the user interface device can be a personal computer, a

smartphone, or a tablet. The ADT Pulse® service practices claim 14 of the ’082 patent because it

is a system programmed to dispatch the claimed set of information automatically without requiring

operator intervention after an active user session is established.

       30.     Plaintiff adopts, and incorporates by reference, as if fully stated herein, the claim

chart attached hereto as Exhibit A. The claim chart describes and demonstrates how the ADT

Pulse® service practices claims 1, 2, 3, 6, 7, 8, 9, 12, 14, and 17 of the ’082 patent.

       31.     ADT has directly infringed and continues to directly infringe claims 1, 2, 3, 6, 7, 8,


                                                 14
     Case 1:16-cv-00815-JFB-SCY Document 173 Filed 01/27/20 Page 15 of 17




9, 12, 14, and 17 of the ’082 patent by deploying the ADT Pulse® service on servers in its network

operations centers in the United States and then operating the system, thereby deploying software

programmed to perform the claimed functions, to allow consumers to view, receive notification

about, and remotely control devices in their home via the electronic Home View map.

       32.     ADT’s infringement of the ’082 patent has and continues to be willful for the same

reasons set forth in ¶¶ 23-26 herein, as the ’082 patent is a continuation of the ’817 patent. Plaintiff

hereby incorporates the allegations of ¶¶ 23-26 as though fully set forth herein.

       33.     As a result of ADT’s willful, direct infringement of the ’082 patent, Plaintiff has

been damaged, and ADT’s acts of willful, direct infringement have caused and will continue to

cause damage to Plaintiff. Pursuant to 35 U.S.C. § 284, Plaintiff is thus entitled to recover from

ADT damages in an amount to be determined at trial and no less than $41,595,397.

                                     PRAYER FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays for entry of judgment

against ADT as follows:

       A.      Declaring that ADT has infringed the ’817 and ’082 patents;

       B.      Finding that ADT’s infringement of the ’817 and ’082 patents was willful;

       C.      Awarding to Plaintiff damages arising out of ADT’s infringement of the ’817 and

’082 patents, including enhanced damages pursuant to 35 U.S.C. § 284, together with prejudgment

interest, in an amount according to proof, but in any event no less than $41,595,397;

       D.      Awarding attorneys’ fees to Plaintiff pursuant to 35 U.S.C. § 285 and as otherwise

permitted by law; and

       E.      Awarding such other costs and further relief as the Court may deem just and proper.


                                                  15
     Case 1:16-cv-00815-JFB-SCY Document 173 Filed 01/27/20 Page 16 of 17




                                   DEMAND FOR JURY TRIAL

        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff hereby demands a trial by jury

on all issues triable to a jury.


 Respectfully Submitted,                         * Admitted pro hac vice
 /s/ Chijioke E. Offor
 Luis M. Ortiz                                   SHORE CHAN DEPUMPO LLP
 lortiz@olpatentlaw.com                          Michael W. Shore
 Richard Krukar                                  mshore@shorechan.com
 krukar@olpatentlaw.com                          Alfonso G. Chan
 ORTIZ & LOPEZ, PLLC                             achan@shorechan.com
 6605 Uptown Blvd. NE, Suite 240                 Samuel E. Joyner*
 Albuquerque, NM 87110                           sjoyner@shorechan.com
 Tel: (505) 314-1310                             Chijioke E. Offor*
                                                 coffor@shorechan.com
 Attorneys for Applied Capital, Inc.             William D. Ellerman*
                                                 wellerman@shorechan.com
                                                 Paul T. Beeler*
                                                 pbeeler@shorechan.com
                                                 Shukri Abdi*
                                                 sabdi@shorechan.com
                                                 SHORE CHAN DEPUMPO LLP
                                                 901 Main Street, Suite 3300
                                                 Dallas, TX 75202
                                                 Tel: (214) 593-9110
                                                 Fax: (214) 593-9111

                                                 Attorneys for Applied Capital, Inc.




                                                16
    Case 1:16-cv-00815-JFB-SCY Document 173 Filed 01/27/20 Page 17 of 17




                                     CERTIFICATE OF SERVICE

       I certify that, on January 27, 2020, this document was served upon all counsel of record listed
below via electronic mail.

Tiffany L. Roach Martin (tlr@modrall.com)        Michael E. Zeliger (michael.zeliger@pillsburylaw.com)
Jeremy K. Harrison (jkh@modrall.com)             Audrey Lo (audrey.lo@pillsburylaw.com)
Modrall, Sperling, Roehl, Harris & Sisk, P.A.    Ranjini Acharya (ranjini.acharya@pillsburylaw.com)
P.O. Box 2168                                    Pillsbury Winthrop Shaw Pittman LLP
Albuquerque, NM 87103                            2550 Hanover Street
                                                 Palo Alto, CA 94304

                                                 Eric C. Rusnak (eric.rusnak@pillsburylaw.com)
                                                 Pillsbury Winthrop Shaw Pittman LLP
                                                 1200 17th Street, NW
                                                 Washington, DC 20036

                                                                     /s/ Chijioke E. Offor




                                                17
